Title: To John Adams from Mathew Carey, 12 September 1820
From: Carey, Mathew
To: Adams, John


				
					Dear Sir,
					Philada Sept 12 1820
				
				I am sorry to inform you that I cannot procure a copy of The Life of Jackson, of wh this Edition is sold out.I send by this mail a copy of the Olive Branch, of which I request your acceptance. The very brief vindication of the work on the American Constitutions, is contained in page 39. I regret that it is so concise.If you have duplicate copies of any of Your recent newspaper or other publications, I should be thankful for some of them.I wish some plan, in any way  similar to the one I proposed to you, could be adopted to rescue from oblivion the infinite variety of interesting anecdotes, of which you are probably the sole depository.With sincere esteem & regard / Your obt. hble. Servt.
				
					Mathew Carey
				
				
			